       Case 3:21-mj-00028-CHL Document 5 Filed 01/22/21 Page 1 of 1 PageID #: 22

                                   United States District Court
                                   Western District of Kentucky
                                          at Louisville

UNITED STATES OF AMERICA                                                                         PLAINTIFF

VS.                                                          CRIMINAL ACTION NUMBER: 3:21-MJ-28

CHAD JONES                                                                                      DEFENDANT

                                                   ORDER

          The above-styled case came before the undersigned on January 20, 2021 via video conference for a

preliminary and detention hearing on a Complaint from the District of Columbia (Case Number 1:21MJ-

76). Assistant United States Attorney Stephanie Zimdahl appeared on behalf of the United States. The

defendant was present, in custody, at the Oldham County Jail. Nathan Miller, retained counsel, appeared

on behalf of the defendant. The proceeding was digitally recorded.

          The defendant, via counsel, consented to proceed with hearing via video conference.

          The defendant, through counsel, waived his right to a preliminary hearing in the Western District of

Kentucky and reserved his right to move for a hearing in the District of Columbia.

          The Court heard arguments of counsel as to the matter of detention and for the reasons stated on the

record,

          IT IS HEREBY ORDERED that the defendant is released on $100,000 secured bond with an

order setting conditions of release.

          IT IS HEREBY ORDERED that the defendant shall report to District of Columbia for further

proceedings on January 28, 2021 at 1:00 p.m. via video conference. The undersigned’s Case Manager

will provide the Zoom link to counsel via email.



          January 22, 2021




cc: Counsel, USM, USDC-D.C.
1:20
